Citation Nr: 0740193
Decision Date: 12/20/07	Archive Date: 01/29/08

Citation Nr: 0740193	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-19 902	)	DATE DEC 20 2007
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for depression with 
anxiety.



REPRESENTATION

Appellant represented by:	Judy J. Donegan, Attorney



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1982.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran requested a personal hearing at the RO before a 
Member of the Board; however, the veteran did not show up for 
the scheduled hearing.  Therefore, there is no Board hearing 
request pending at this time.  See 38 C.F.R. § 20.704(d) 
(2007).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

In this case, in a February 2007 decision, the Board 
determined that service connection was not warranted for 
depression with anxiety.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  While the matter was pending before the 
Court, in September 2007, the veteran's attorney and a 
representative of the VA's General Counsel filed a Joint 
Motion for Remand (Motion).  It was moved therein that the 
February 2007 decision be vacated and the matter remanded to 
the Board.  In a September 2007 Order, the Court granted the 
Motion and remanded the matter to the Board for further 
development and adjudication.  

In light of the Court's September 2007 Order, the February 
2007 Board decision addressing the issue of entitlement to 
service connection for depression with anxiety is vacated in 
order that the matter may be addressed on the proper legal 
basis.  

In a separate decision issued simultaneously to this Vacatur, 
the Board will reconsider the veteran's appeal on a de novo 
basis.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Citation Nr: 0705656	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-19 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for depression with 
anxiety.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran requested a travel Board hearing with the Board; 
however, the veteran did not show up for the scheduled 
hearing.  Therefore, there is no Board hearing request 
pending at this time.  See 38 C.F.R. § 20.704(d) (2006).


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have depression with 
anxiety during service, depression with anxiety did not arise 
until many years after service, and current depression with 
anxiety is not otherwise related to service.  He was 
evaluated for a situational reaction during service.


CONCLUSION OF LAW

Depression with anxiety was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in February 2003, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  It also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that it was responsible for 
obtaining any evidence held by a government agency.  The 
veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
some of these elements, but the veteran has not been 
prejudiced by such.  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained private medical 
records, VA treatment records, and service medical records.  
VA has not provided the veteran with an examination in 
connection with the claim for service connection; however, 
the Board finds that an examination was not necessary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2006).   

The Board does not find that the post service depression may 
be associated with the veteran's active duty.  The service 
medical records show no reports of depression; besides one 
mental health evaluation which stated that the veteran had a 
"situational reaction" after not being recommended for 
reenlistment and receiving non-judicial punishment, to 
include a reduction in rank and a fine.  The veteran was not 
prescribed any medication by the examiner, and it was noted 
by the referring doctor that the veteran was suffering from 
"acute" distress, anger, and agitation.  Nowhere in the 
service medical records is there any mention of depression, 
or an acquired psychiatric disorder.  There were specifically 
noted to be no signs of a psychosis, depression, or anxiety 
on mental status evaluation.

The first showing of depressed feelings and anxiety after 
service was in 1989.  This again was diagnosed as situational 
stress, caused by the veteran's demanding work schedule.  In 
2003, the veteran was diagnosed with an organic mental 
disorder and affective/mood disorder during a medical 
evaluation for Social Security benefits.  Thus, there is a 
lack of evidence of continuity of symptomatology in the 
treatment records.  The first showing of any depression is 
years after the veteran's discharge from service, which is 
evidence against a finding that the post service disability 
"may be" associated with service.  Thus, to the extent that 
the veteran has alleged that he has had depression since 
service, the Board accords little to no probative value.  
While one private doctor has stated that the veteran's 
depression is connected to his service, for reasons discussed 
later in this decision in more detail, the Board gives this 
opinion little probative value.  Therefore, the Board finds 
that the veteran's disability of depression does not meet 
criteria to warrant a VA examination.  See id.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. Service Connection

The veteran asserts that he has depression caused by his 
experiences while serving on active duty in the United States 
Air Force.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for depression with anxiety.  A 
review of the veteran's service medical records shows that 
the veteran complained of distress on only one occasion while 
in service.  The examiner made a specific finding that the 
veteran's mental status showed no signs of psychosis, 
depression or anxiety, and determined that the veteran had a 
situational reaction caused by his not being recommended for 
reenlistment and being punished for dereliction of duty.  In 
1989 the veteran had a similar diagnosis caused by his 
demanding work schedule.  Later in 1989, the veteran lost his 
business to a hurricane and experienced family problems.  For 
the next three years, the veteran was seen multiple times for 
depression and anxiety.  In August 2002 the veteran's jaw was 
broken, and in 2003 the veteran was diagnosed with organic 
mental disorder and affect/mood disorder.  A new patient 
medical information sheet from February 2003 shows that the 
veteran told his provider that he had suffered a head injury 
and experienced cognitive and memory problems after that 
injury.

There is no objective evidence of any sort of chronic 
psychiatric disorder in service.  Additionally, the 
preponderance of the evidence is against a finding of 
continuity of symptomatology after service.  The evidence of 
record shows instead that the veteran experienced situational 
reactions to stress in 1981 and 1989 until his life 
drastically changed in 1989.  After this event, some seven 
years after his discharge, the veteran sought help for 
depression and anxiety for about three years and then 
treatment stopped for approximately nine years.  The veteran 
then suffered a head trauma.  After his head trauma the 
veteran was diagnosed with an organic mental disorder and 
affect/mood disorder.  

The veteran has stated that his depression began in service.  
As a lay person without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or the origins of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board gives more probative value 
to the veteran's service medical records, which were made 
contemporaneously with service, and which show only a 
complaint by the veteran of distress and anger, which a 
medical professional determined was a "situational 
reaction" and not evidence of a psychiatric disorder.  

In February 2004 the veteran submitted an opinion from Dr. 
Desai stating that she felt that he had major depressive 
disorder, recurrent type, which began during his service.  
The Board has accorded Dr. Desai's opinion that the veteran's 
depression began in service little probative value, as the 
statement is clearly based upon history provided by the 
veteran, which history is not supported by the record.  As 
discussed above, there is no evidence in the veteran's 
service medical records that the veteran had a psychiatric 
disorder, to include depression, while in service.  The 
veteran did have a situational reaction near the end of his 
service, but there is no record of any "chronic" 
psychiatric disorder.  See Black v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. 
Brown, 6 Vet. App. 69 (1993).  Further, the doctor did not 
provide a rationale for her opinion or state upon what 
evidence the opinion was based; rather, she stated that the 
veteran's depression began in service without stating how she 
reached such a conclusion.

In sum, the preponderance of the competent evidence is 
against a finding of in-service depression, continuity of 
symptomatology associated with depression, and a nexus 
between the post service diagnoses of organic mental disorder 
and affective/mood disorder, and service.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for depression with anxiety is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


